Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 19, 2021

The Court of Appeals hereby passes the following order:

A22I0005. L. SCOTT BORN et al. v. BRUCE G. BORN et al.

      This application for interlocutory review arises out of a dispossessory
proceeding that began in magistrate court and was transferred to superior court.
Following the case transfer, Plaintiffs Bruce G. Born and Phyllis L. Born filed a
motion for partial summary judgment as to the issues of ownership and the right to
possession of the subject property. On July 12, 2021, the superior court granted the
motion, awarded Plaintiffs a writ of possession, and certified its order for immediate
review. On July 22, 2021, Defendants L. Scott Born and Lisa D. Born filed the instant
interlocutory application. We, however, lack jurisdiction.
      Generally, an order granting summary judgment on any issue is directly
appealable. See OCGA § 9-11-56 (h). And typically, “this Court will grant a timely
application for interlocutory review if the order complained of is subject to direct
appeal and the applicants have not otherwise filed a notice of appeal.” Threatt v.
Rogers, 269 Ga. App. 402, 403 (604 SE2d 269) (2004). But compliance with the
applicable filing deadline is an absolute requirement to confer jurisdiction in this
court, and we cannot grant an untimely application. See generally State v. Wheeler,
310 Ga. 72, 76 (3) (849 SE2d 401) (2020); In the Interest of B. R. F., 338 Ga. App.
762, 762 (791 SE2d 859) (2016).
      The underlying subject matter of the litigation controls over the relief sought
in determining the proper appellate procedure. Radio Sandy Springs, Inc. v. Allen
Road Joint Venture, 311 Ga. App. 334, 335 (715 SE2d 752) (2011). Because this case
began and continued as a dispossessory action, the procedures set forth in OCGA §
44-7-56 control. Id. Under that statute, the appeal of any judgment in a dispossessory
action must be filed within seven days of the date the judgment was entered. See
OCGA § 44-7-56; Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521
SE2d 456) (1999). Here, Defendants’ application is untimely, as it was filed ten days
after the superior court’s order. Consequently, this application is hereby DISMISSED
for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/19/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.